Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Alma Rosa Galindo, Appellant                          Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. 2011-436-A).
No. 06-13-00072-CV         v.                         Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
Thomas Snoddy, Appellee                               participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we affirm the trial court’s grant of summary judgment
as to the claims of intentional infliction of emotional distress. We reverse the dismissal of Alma
Rosa Galindo’s claims that are based on fraud, Deceptive Trade Practices Act, and unfair debt
collection practices, and remand the cause to the trial court for further proceedings consistent
with this opinion.
       We further order that the appellee, Thomas Snoddy, pay all costs of this appeal.


                                                      RENDERED NOVEMBER 22, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk